DETAILED ACTION
This is response to Application 17/218,156 filed on 03/31/2021 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 5-8, 11, 12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claim 13 is objected to for the following: EM acronym needs to be explicitly written out.
Claim 20 is object to for the following: SRB and DRB acronym need to be explicitly written out.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0008113 A1). 

1.  Regarding claim 1, Chen teaches a method for distinguishing data formats (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use), comprising:
receiving, by a terminal, a downlink data packet (Chen, Figure 8 Paragraphs [0123] -[0125] data packets from source base station and/or target base station); and
determining, by the terminal, whether a data format of the downlink data packet is a first data format or a second data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use),
wherein the first data format indicates that the downlink data packet is at least one of encrypted with a first key of a source base station (Chen Paragraph [0125] security key K1 is source BS) or compressed with a first ROHC profile of the source base station (Examiner notes that Wu teaches this limitation), and
the second data format indicates that the downlink data packet is at least one of encrypted with a second key of a target base station (Chen Paragraph [0125] security key K2 for target BS) or compressed with a second ROHC profile of the target base station (Examiner notes that Wu teaches this limitation).

2. Regarding claim 2, Chen teaches, further comprising:
at least one of decrypting the downlink data packet with the first key or decompressing the downlink data packet with the first ROHC profile, by the terminal when the downlink data packet is in the first data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use for the received packet, K1); and
at least one of decrypting the downlink data packet with the second key or decompressing the downlink data packet with the second ROHC profile, by the terminal when the downlink data packet is in the second data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use, K2).

3. Regarding claim 3, Chen teaches, wherein the determining, by the terminal, whether the data format of the downlink data packet is the first data format or the second data format comprises: determining, by the terminal through first indication information, whether the data format of the downlink data packet is the first data format or the second data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use to decipher packet, K1 or K2).

4. Regarding claim 4, Chen teaches wherein the first indication information is carried in a handover command, and the handover command is sent to the terminal by the source base station,
wherein the first indication information includes at least a first serial number of a Packet Data Convergence Protocol (PDCP) layer, or wherein the terminal determines that the data format of the downlink data packet is the first data format when a serial number of the downlink data packet received by the terminal is less than the first serial number; and the terminal determines that the data format of the downlink data packet is the second data format when the serial number of the downlink data packet received by the terminal is greater than the first serial number (Chen Figure 8 Paragraph [0123] to [0125] handover procedure; PDCP SN).

5. Regarding claim 9, Chen teaches a method for distinguishing data formats, comprising:
receiving an uplink data packet by a network (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use); and
determining by the network whether a data format of the uplink data packet is a first data format or a second data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use),
wherein the first data format indicates that the uplink data packet is at least one of encrypted with a first key of a source base station (Chen Paragraph [0125] security key K1 is source BS) or compressed with a first ROHC profile of the source base station (Wu teaches this limitation), and the second data format indicates that the uplink data packet is at least one of encrypted with a second key of a target base station  (Chen Paragraph [0125] security key K2 for target BS) or compressed with a second ROHC profile of the target base station (Wu teaches this limitation ).

6. Regarding claim 10, Chen teaches a terminal device, comprising:
a transceiver configured to receive a downlink data packet; and
a processor configured to determine whether a data format of the downlink data packet is a first data format or a second data format (Chen Figure 8 Paragraph [0123] to [0125] indicate which security key to use), wherein the first data format indicates that the downlink data packet is at least one of encrypted with a first key of a source base station (Chen Paragraph [0125] security key K1 is source BS) or compressed with a first ROHC profile of the source base station (Wu teaches this limitation), and the second data format indicates that the downlink data packet is at least one of encrypted with a second key of a target base station(Chen Paragraph [0125] security key K2 for target BS)  or compressed with a second ROHC profile of the target base station (Wu teaches this limitation). 

7. Regarding claim 13, Chen teaches, wherein the processor is configured to determine, through a first EM, whether the data format of the downlink data packet is the first data format or the second data format, or wherein the first EM indicates a last downlink data packet is at least one of encrypted with the first key or compressed with the first ROHC profile, or wherein the first EM carries a serial number of the downlink data packet (Chen Paragraph [0015] end-marker indicates last PDCP packet that uses the first security key to be deciphered has been delivered).

8. Regarding claim 20, Chen teaches, wherein the downlink data packet is borne on a SRB or a DRB (Paragraph [0123]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
-Wu (US 2020/0084664 A1) with paragraph [0073] teaches compression mode and ROHC profiles 
-Ingale et al. (US 2020/0374961 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466